                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                      Case No.18-cv-03745-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER RE SHOW CAUSE RESPONSE
                                                 v.
                                  10
                                                                                             Re: Dkt. No. 15
                                  11     G.S. KATO LLC, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Scott Johnson filed the present action on June 25, 2018. Dkt. No. 1. Pursuant to

                                  14   General Order No. 56, the parties’ last day to conduct a joint site inspection was October 9, 2018,

                                  15   and Mr. Johnson’s last day to file a notice of need for mediation was November 20, 2018. Dkt.

                                  16   No. 5. Mr. Johnson did not file a notice of need for mediation by the November 20 deadline.

                                  17          On November 26, 2018, the Court issued an order to show cause why this action should

                                  18   not be dismissed for failure to prosecute. Dkt. No. 13. On December 4, 2018, Mr. Johnson filed a

                                  19   show cause response asking the Court to extend the site inspection deadline to January 3, 2019 and

                                  20   to order defendants to provide at least three dates of availability for an inspection before the

                                  21   January 3 deadline. Dkt. No. 15.

                                  22          The Court grants Mr. Johnson’s request to extend time. The parties are ordered to

                                  23   complete the joint site inspection by no later than January 3, 2019, with all other deadlines

                                  24   adjusted accordingly. The Court further orders defendants to promptly provide Mr. Johnson with

                                  25   at least three dates on which they will be available to conduct the joint site inspection by the

                                  26   January 3 deadline. If defendants fail to comply with this order, the Court may impose sanctions

                                  27   against defendants and/or their counsel, including monetary sanctions, entry of adverse judgment,

                                  28   or other appropriate sanctions.
                                   1          The show cause hearing scheduled for December 11, 2018 is VACATED.

                                   2          The parties are advised that in the future, the Court will not entertain requests for

                                   3   extensions of time after the relevant deadline has already passed, absent a showing of exceptional

                                   4   circumstances necessitating such relief.

                                   5          IT IS SO ORDERED.

                                   6   Dated: December 5, 2018

                                   7

                                   8
                                                                                                     VIRGINIA K. DEMARCHI
                                   9                                                                 United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
